         Case 1:19-cv-00226-PKC Document 43 Filed 04/05/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -- - --------------------------- - -------- -X
 STEVEN FRIEDMAN,

                                  Plaintiff,

                 -against-

 COLETTE CHESTNUT, in her representative capacity,               19 Civ. 226 (PKC)
 MICHAEL KOOPER, STACEY LIPPMAN, CHIAT-
 DA Y HOLDINGS INC. EMPLOYEE PROFIT
 SHARING AND 401(K) PLAN, a/k/a CHIAT-DAY
 HOLDINGS INC. PROFIT SHARING PLAN, and
 TBWA WORLDWIDE INC.,

                                  Defendants.
 ---- - - -- ----- -- ------- -- --------- - ------ X


                    DEFENDANT MICHAEL KOOPER'S NOTICE OF
                    MOTION TO DISMISS PLAINTIFF'S COMPLAINT

       PLEASE TAKE NOTICE that upon the annexed declaration of Edward M. Spiro, dated

April 5, 2019, the exhibit attached thereto, and Defendant Michael Kooper's Memorandum of

Law in Support of His Motion to Dismiss Plaintiffs Complaint, Defendant Michael Kooper shall

move this Court before the Honorable P. Kevin Castel on a date and time to be designated by this

Court, for an order (1) dismissing the Complaint with prejudice as to Mr. Kooper pursuant to

Rule 12(b)(6) ofthe Federal Rules of Civil Procedure on the ground that Plaintiff fails to state a

claim upon which relief can be granted, and (2) awarding such other and further relief as the

Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court's scheduling order

dated March 21,2019, opposing papers must be served by April29, 2019.
        Case 1:19-cv-00226-PKC Document 43 Filed 04/05/19 Page 2 of 2



Dated: New York, New York
       AprilS, 2019

                                          MORVILLO ABRAMOWITZ GRAND
                                          IASON & ANELLO P.C.


                                          By:      ---+u
                                                      __~,'-------=v'-------
                                                   Edward M. Spiro
                                                   Curtis B. Leitner
                                          565 Fifth Avenue
                                          New York, New York 10017
                                          (2 12) 856-9600
                                          espiro@maglaw .com
                                          cleitner@maglaw.com

                                          Attorneys for Defendant Michael Kooper

TO (via ECF):

      Michael R. Gordon, Esq.
      GORDONLA W LLP
      51 Bedford Road, Suite 2
      Katonah, New York 10536

      Attorneys for Plaintif!Steven Friedman

      Howard J. Rubin, Esq.
      DavidS . Greenberg, Esq.
      DAVIS & GILBERT LLP
      1740 Broadway
      New York, New York 10019

      Attorneys for Defendant TBWA Worldwide Inc.

      Vincent J. Syracuse, Esq.
      TANNENBAUM HELPERN SYRACUSE & HIRSCHTRITT LLP
      900 Third A venue
      New York, New York 10022

      Attorneys for Defendant Colette Chestnut




                                               2
